DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-19 filed on 02/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that the Applicant fails to incorporate the allowable subject matter of claim 8 into independence claim 1, only incorporate the subject matter of claim 9, it changes the scope of independence claim 1, therefore, independence claim 1 will be rejected under new ground rejection, as discussed below.

Applicant's arguments with respect to claim 19 rejected under 35 U.S.C. 112(a), filed on 02/16/2021 has been fully considered but they are not persuasive. 
In re pages 7-8, Applicant argue that one skilled in the art would recognize that the gamma processing of the OETF unit 228 and the gamma processing unit 238 can be different, and that Applicant was in possession of the invention as claimed.
In response, the Examiner respectfully disagrees.
It should be noted that the specification, figure 2, paragraphs [0035]-[0036], only discloses the OETF unit 228 in HDR process unit 22 carries out gamma signal processing, and gamma processing unit 238 carries out gamma processing.  The specification does not indicate that gamma processing of the 
Therefore, the specification fails to describe support for limitation “the first gamma processing being different from the second gamma processing.” The rejection to claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites newly added limitation “wherein the processing circuit is configured to perform a first gamma processing to generate the first video signal and a second gamma processing to generate the second video signal, the first gamma processing being different from the second gamma processing,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, figure 2, paragraphs [0035]-[0036], only discloses the OETF unit 228 in HDR process unit 22 carries out gamma signal processing, and gamma processing unit 238 carries out gamma processing.  The specification fails to describe support for limitation “the first gamma processing being different from the second gamma processing.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (JP 2003-230022) in view of Nishiguchi et al. (US 8,860,874).
Regarding claim 1, Mitsunaga discloses an image pickup system (digital still camera, figure 1, paragraph [0047]), comprising
a processing circuit configured to 

          generate a second video signal having a second dynamic range correlated with the first dynamic range (the wide dynamic range image held in the image memory of the image processing unit 7 is encoded by the CODEC 8 and recorded in the memory 9, in addition, the wide dynamic range image recorded in the memory 9 is read by the image processing unit 7 in response to the user's operation and converted into a narrow dynamic range image figure 1, paragraphs [0056]-[0057]; the narrow dynamic range video displayed on display 12 being generated by compressing the wide dynamic range video they are correlated, figure 1, paragraph [0052]) from the same pixel signal generated by the image sensor, wherein 
the second dynamic range is higher than the first dynamic range, and the first video signal having the first dynamic range is output to a display (Mitsunaga discloses the image processing unit 7 converts a digitized wide dynamic range image input from the A/D converter 6 into a narrow dynamic range image (i.e., a first video signal having a first dynamic range) from a pixel signal generated by an image sensor 4, figure 1, paragraphs [0049]-[0050], the narrow dynamic range video displayed on display 12 being generated by compressing the wide dynamic range video they are correlated, figure 1, paragraph [0052]; Mitsunaga discloses the wide dynamic range image held in the image memory of the image processing unit 7 is encoded by the CODEC 8 and recorded in the memory 9, (i.e., a second video signal having a second dynamic range), in addition, the wide dynamic range image recorded in the memory 9 is read by the image processing unit 7 in response to the user's operation and converted into a narrow dynamic range image figure 1, paragraphs [0056]-[0057].  Note that a wide dynamic range is higher than a narrow dynamic range).

However, Nishiguchi et al. discloses while the first video signal is displayed on the display, iris adjustment processing is carried out based on an iris adjustment input (Nishiguchi et al. discloses the control section 2 controls a value of a diaphragm 32 via a diaphragm driving section 35 so as to adjust a brightness of the imaged picture based on a video signal which is input from a camera signal processing section 6, and the display section 7 displays the video signal, figure 1, column 3, lines 1-11, 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Mitsunaga by the teaching of Nishiguchi et al. in order to control a value of a diaphragm so as to adjust a brightness of the imaged picture (column 3, lines 5-10).  Doing so, a quality image is obtained.

Regarding claim 2, Mitsunaga discloses wherein the processing circuit is configured to set, based on information for setting a correlation between the first dynamic range and the second dynamic range, the second dynamic range while using the first dynamic range as a reference (the image processing unit 7 mainly applies dynamic range compression processing to the wide dynamic range image acquired by the optical system based on the exposure correction coefficient parameter, paragraph [0058]).

Regarding claim 3, Mitsunaga discloses wherein the processing circuit is configured to set a ratio between a first gain for the pixel signal used for generating the first video signal and a second gain for the pixel signal used for generating the second video signal, based on the information for setting the correlation (Mitsunaga discloses the exposure correction unit 74 uses the multiplication value of the luminance value of the pixel of the wide dynamic range image and the exposure correction coefficient corresponding luminance value, and outputs a narrow dynamic range image, paragraphs [0141]-[0143); 
Regarding claim 4, Mitsunaga discloses wherein the processing circuit is configured to generate the first video signal having the first dynamic range from a signal obtained by carrying out gamma signal processing on the pixel signal (gamma correction, paragraph [0037]).

Regarding claim 5, Mitsunaga discloses wherein the first video signal is of an SDR (Standard Dynamic Range) video (i.e., narrow dynamic range image, paragraphs [0051]-[0052], [0055]), and the second video signal is of an HDR (High Dynamic Range) video (i.e., wide dynamic range image, paragraphs [0051]-[0052], [0055]).

Regarding claim 6, Mitsunaga discloses the display (display 12, figure 1, paragraph [0052]) that displays the first video signal generated by the processing circuit.

Regarding claim 7, Mitsunaga discloses wherein the display is a viewfinder (display 12 and an LCD that function as a finder, figure 1, paragraph [0052]).

Regarding claim 10, claim 10 is a method claim of apparatus claim 1; therefore, claim 10 is rejected for the same reasons given in claim 1.

Regarding claim 11, see Examiner’s comments regarding claim 1.

Regarding claim 13, Mitsunaga discloses wherein the processing circuit is configured to generate the second video signal based on information indicating an association between the first dynamic range 

Regarding claim 15, see Examiner’s comments regarding claim 13.
Regarding claim 17, see Examiner’s comments regarding claim 13.

Claims 1, 18 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al. (WO 2013/112532) in view of Nishiguchi et al. (US 8,860,874).
Regarding claim 1, SU et al. discloses an image pickup system (VDR-SDR system 100, figure 1, paragraphs [0017]-[0020]), comprising
a processing circuit (combination of mastering circuit 120, VDR-to-SDR converter 140, encoder 130, decoder 150, figure 1, paragraphs [0017]-[0020]) configured to 
            generate a first video signal having a first dynamic range from a pixel signal generated by an image sensor (image sensor included in HDR camera 110, figure 1, paragraphs [0017]-[0020]) that captures a subject to obtain the pixel signal (SDR image 157, figure 1, paragraphs [0017]-[0020]), and 
             generate a second video signal (VDR image 157 having high dynamic range (HDR), figure 1, paragraphs [0004]-[0006], [0017]-[0020]) having a second dynamic range correlated with the first dynamic range from the same pixel signal generated by the image sensor, wherein 
the second dynamic range is higher than the first dynamic range (the high dynamic range (HDR) is higher than the standard dynamic range (SDR), paragraphs [0004]-[0006], [0017]-[0020]) and 

SU et al. fails to disclose while the first video signal is displayed on the display, iris adjustment processing is carried out based on an iris adjustment input.
However, Nishiguchi et al. discloses while the first video signal is displayed on the display, iris adjustment processing is carried out based on an iris adjustment input (Nishiguchi et al. discloses the control section 2 controls a value of a diaphragm 32 via a diaphragm driving section 35 so as to adjust a brightness of the imaged picture based on a video signal which is input from a camera signal processing section 6, and the display section 7 displays the video signal, figure 1, column 3, lines 1-11, 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in SU et al. by the teaching of Nishiguchi et al. in order to control a value of a diaphragm so as to adjust a brightness of the imaged picture (column 3, lines 5-10).  Doing so, a quality image is obtained.

Regarding claim 18, SU et al. discloses wherein the processing circuit is configured to output the first video signal and the second video signal simultaneously (figures 1, paragraphs [0004]-[0006], [0017]-[0020]).

Claims 1, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borer (GB 2534929) in view of Nishiguchi et al. (US 8,860,874).
Regarding claim 1, Borer discloses an image pickup system (figure 1), comprising
a processing circuit (combination of HDR OETF 10, converters 12, 14, 16, HDR OETF 18, EOTF 20, figure 1, pages 1-4) configured to 

             generate a second video signal (video signal output from EOTF 18 to HDR display, figure 1, pages 1-4) having a second dynamic range correlated with the first dynamic range from the same pixel signal generated by the image sensor, wherein 
the second dynamic range is higher than the first dynamic range (the high dynamic range (HDR) is higher than the standard dynamic range (SDR), figure 1, pages 1-4) and 
the first video signal having the first dynamic range is output to a display (SDR image displayed on an SDR display, figure 1, figure 1, pages 1-4).
Borer fails to disclose while the first video signal is displayed on the display, iris adjustment processing is carried out based on an iris adjustment input.
However, Nishiguchi et al. discloses while the first video signal is displayed on the display, iris adjustment processing is carried out based on an iris adjustment input (Nishiguchi et al. discloses the control section 2 controls a value of a diaphragm 32 via a diaphragm driving section 35 so as to adjust a brightness of the imaged picture based on a video signal which is input from a camera signal processing section 6, and the display section 7 displays the video signal, figure 1, column 3, lines 1-11, 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Borer by the teaching of Nishiguchi et al. in order to control a value of a diaphragm so as to adjust a brightness of the imaged picture (column 3, lines 5-10).  Doing so, a quality image is obtained.

Regarding claim 18, Borer discloses wherein the processing circuit is configured to output the first video signal and the second video signal simultaneously (figures 1, pages 1-4).
.


Claims 12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (JP 2003-230022) in view of Nishiguchi et al. (US 8,860,874) further in view of Nattress (US 2017/0070681).
Regarding claims 12, 14, 16, 18, Mitsunaga and Nishiguchi et al. fail to disclose wherein the processing circuit is configured to generate the first video signal and the second video signal simultaneously.
However, Nattress discloses wherein the processing circuit is configured to generate the first video signal and the second video signal simultaneously (Nattress discloses an image data processing system includes a first video output port can output the first monitoring data stream for live monitoring on a high dynamic range display (HDR display 34, figure 1A) and the second video output port can output the second monitoring data stream for live monitoring on a standard dynamic range display (SDR display 32, figure 1A), the HDR output the first signal in parallel with the SDR out outputting the second signal, paragraphs [0004], [0024], [0055], [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Mitsunaga and Nishiguchi et al. by the teaching of Nattress in order to ensure that video captured using a HDR camera looks aesthetically pleasing when presented on both SDR displays, as well as HDR displays (paragraph [0024).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698  
4/23/2021